Citation Nr: 0103892	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-24 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic 
prostatitis.

2.  Entitlement to service connection for post-traumatic 
osteoarthritis of the left knee.

3.  The propriety of the initial noncompensable evaluation 
assigned for the veteran's scar of the left knee.

4.  Timeliness of the appeal on the issue of entitlement to 
service connection for a chronic hip disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to June 
1945.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 1999 rating 
decision from the Winston-Salem, North Carolina, Regional 
Office (RO).  That determination, in pertinent part, denied, 
as not-well grounded, service connection for a hip disorder, 
chronic prostatitis and post-traumatic osteoarthritis of the 
left knee.  That determination also granted service 
connection for a scar of the left knee and assigned a 
noncompensable evaluation for that disability, effective from 
August 21, 1998.  The veteran perfected a timely appeal to 
all of the issues.

As the veteran has disagreed with the initial evaluation 
assigned for a scar of the left knee, the Board has 
recharacterized that issue as involving the propriety of the 
initial rating assigned.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

In his Appeal to the Board (VA Form 9) received in November 
1999, the veteran requested a videoconference hearing at the 
RO before a Member of the Board in Washington, D.C.  The 
veteran was scheduled for a videoconference at the RO before 
a Member of the Board in Washington, D.C., in August 2000.  
However, in a handwritten statement received in July 2000, 
the veteran notified the RO that he wished to cancel his 
videoconference hearing.

The Board's decision on the issue of the propriety of the 
initial noncompensable evaluation assigned for the veteran's 
scar of the left knee is set forth below.  However, the 
issues of entitlement to service connection for chronic 
prostatitis and post-traumatic osteoarthritis of the left 
knee and the timeliness of the appeal on the issue of 
entitlement to service connection for a chronic hip disorder 
will be addressed in the REMAND following the ORDER portion 
of the DECISION.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The scar on the left knee is not poorly nourished, nor is 
there shown to be repeated ulceration or tenderness or pain 
on objective demonstration.

3.  The veteran's left knee scar is not productive of any 
ascertainable functional impairment, including recurrent 
subluxation or lateral instability, pain on motion or 
limitation of motion.


CONCLUSION OF LAW

As the assignment of an initial noncompensable evaluation for 
a scar of the left knee was proper, the criteria for a 
compensable evaluation have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.31, 4.40, 4.45, 4.59, 4.71a, 4.118a, Diagnostic Codes 5257, 
5260, 5261, 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all reasonable efforts have been 
expended to develop the facts in regard to this claim.  All 
available records have been added to the claims file, and the 
veteran was provided with a Department of Veterans Affairs 
(VA) examination.  No further assistance to the veteran is 
required to satisfy the VA's duty to assist him in the 
development of this claim as mandated by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including the service medical records.  38 C.F.R. § 4.2.  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

If the disability at issue is of a musculoskeletal nature or 
origin, then VA may, in addition to applying the regular 
schedular criteria, consider granting a higher rating for 
functional impairment caused by pain, weakness, excess 
fatigability, or incoordination-assuming these factors are 
not already contemplated by the governing rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3.  When making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been recognized as service-connected.  
Where, as here, the veteran has expressed dissatisfaction 
with the assignment of an initial rating, VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."

In this case, the RO has issued a Statement of the Case (SOC) 
and a Supplemental Statement of the Case (SSOC) that do not 
explicitly reflect consideration of the propriety of the 
initial rating, or include discussion of whether "staged 
rating" would be appropriate in the veteran's case.  However, 
the Board does not consider it necessary to remand this claim 
to the RO for issuance of a SSOC on this issue.  This is so 
because the RO effectively considered the appropriateness of 
its initial evaluation under the applicable rating criteria 
in conjunction with the submission of additional evidence at 
various times during the pendency of the appeal.  The Board 
considers this to be tantamount to a determination of whether 
"staged rating" was appropriate with respect to this issue.  
Therefore, a remand of the case would not be productive, as 
it would not produce a markedly different analysis on the 
RO's part, or give rise to markedly different arguments on 
the veteran's part.

The history of the veteran's left knee disorder may be 
briefly described.  At the time of entry onto active duty, 
scars on both thighs were noted.  According to a service 
medical record dated in December 1944, the veteran sustained 
a moderately, severe contusion of the left upper leg, lateral 
surface, when the motorcycle that he was riding struck a 
cart.  The report of the veteran's separation medical 
examination conducted in February 1942 included a diagnosis 
of a well-healed lacerated scar of the left thigh, left knee.

According to a statement from the veteran's wife dated in 
September 1998, she stated that the first time that she 
noticed that her husband walked with a limp was in May 1983.

A statement from K.J. received in October 1998 indicated that 
she has known the veteran her entire life.  K.J. conveyed 
that the veteran had a knee problem in 1983, which was 
treated at the VA Hospital in Durham, North Carolina.

The severity of the service-connected left knee scar is 
determined, for VA rating purposes, by application of the 
provisions of Parts 3 and 4 of the Code of Federal 
Regulations, and in particular 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, 4.118a and Diagnostic Codes 5257, 5260, 5261, 7803, 
7804, and 7805 of the VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Diagnostic Code 7803 provides that a 10 percent evaluation 
will be assigned for superficial, poorly nourished scars with 
repeated ulceration.  38 C.F.R. Part 4, Diagnostic Code 7803.

Diagnostic Code 7804 provides that a 10 percent evaluation 
will be assigned for superficial scars, which are tender and 
painful on objective demonstration.  38 C.F.R. Part 4, 
Diagnostic Code 7804.

According to the report of VA (fee basis) examination 
conducted in November 1998 and the report of a VA (fee basis) 
examination addendum dated in January 1999, the examiner 
noted that there was a scar over the lower thigh, extending 
to the mid patella.  Significantly, there was no probative 
evidence that such scar was poorly nourished, with repeated 
ulceration, or tender and painful on objective examination.  
From the above discussion, it is apparent that the service-
connected scar of the left knee fails to meet the criteria 
for a compensable evaluation under Diagnostic Codes 7803 and 
7804.

Diagnostic Code 7805 provides that scars will be evaluated on 
the basis of any related limitation of function of the bodily 
part, which they affect. 38 C.F.R. Part 4, Diagnostic Code 
7805.

In this case, the current record fails to reasonably 
establish that the veteran's scar of the left knee is 
productive of any ascertainable functional impairment that 
would warrant an assignment of a 10 percent evaluation under 
Diagnostic Code 7805.  The reported clinical findings on the 
report of a VA (fee basis) examination performed in November 
1998 showed that the knee joint lacked 5 degrees of full 
flexion with the left being slightly worse than the right.  
There was mild crepitus on examination of the left knee 
joint.  There was no warmth or effusion.  X-rays of the left 
knee revealed osteoarthritis of the knee.  Significantly, in 
the report of a VA (fee basis) examination addendum dated in 
January 1999, the examiner concluded that the scar over the 
lower thigh, extending to the mid patella, was not affecting 
range of motion and there was no indication that the veteran 
had any difficulty secondary to the scar, which is currently 
the sole service-connected knee disorder.  In view of the 
foregoing, the Board finds that the currently assigned 
noncompensable evaluation most closely approximates the 
severity of the veteran's functional impairment of the scar 
of the left knee, including recurrent subluxation or lateral 
instability or limitation of motion.  38 C.F.R. § 4.40, 4.7, 
Part 4, Diagnostic Code 5257, 5260, 5261, 7805.

The Board also notes that the veteran does not experience any 
limitation of motion due to pain, weakness or muscle atrophy 
secondary to his scar of the left knee.  Therefore, the Board 
finds that a compensable evaluation for functional loss of 
the left knee due to pain is not warranted.  38 C.F.R. 
§ 4.40, 4.45, and DeLuca, supra.  Furthermore, since this 
evaluation reflects the greatest degree of disability shown 
by the evidence of record, at any time since service, much 
less since the date of the initial claim, there is no basis 
upon which to assign a "staged rating" as noted by the Court 
in Fenderson.

The Board also finds no basis for assignment of more than the 
currently assigned noncompensable evaluation under any other 
potentially applicable diagnostic codes.  The record presents 
no evidence of, or disability comparable to, scars that are 
disfiguring on the face, head or neck, and for certain scars 
resulting from burns; there is no basis for assignment of a 
compensable evaluation under Diagnostic Codes 7800-7802.

As the preponderance of the evidence is against the claim for 
a compensable evaluation for a scar of the left knee, the 
benefit-of-the-doubt rule does not apply. See 38 U.S.C.A. § 
5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The above decision is based on the pertinent provisions of 
the VA's Schedule for Rating Disabilities.  Additionally, 
however, the Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
scar of the left knee since there has been no showing that it 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization, or that the disability 
otherwise has rendered impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this case 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

As the assignment of the initial noncompensable evaluation 
for a scar of the left knee was proper, a compensable 
evaluation is denied.


REMAND

The veteran contends, in essence, that he has chronic 
prostatitis and post-traumatic osteoarthritis of the left 
knee as a result of his active service.

A review of the service medical records reveal the veteran 
was hospitalized for approximately 10 days in December 1944 
and in January 1945 for chronic prostatitis with no 
complications or residuals noted at discharge.  Those records 
reflect that when he was initially seen, a 4 year history of 
prostatitis (thus pre-dating entrance onto active duty) was 
recorded, with no civilian treatment.  A VA outpatient 
treatment record dated in April 1995 noted that the veteran 
was seen for complaints of frequent urination; however, the 
examiner concluded that the veteran's urinary frequency was 
negative.  According to a VA outpatient treatment record 
dated in August 1995, the examiner concluded that the veteran 
had a diagnostic impression of mild voiding dysfunction.  
Private treatment records dated from 1996 to 1998 indicated 
that the veteran received intermittent treatment for urinary 
problems.  An April 1998 private treatment record included a 
diagnosis of bladder neck obstruction with large post void 
residual.  The report of a VA (fee basis) examination 
performed in November 1998 included a diagnosis of benign 
prostatic hypertrophy.

Regarding his post-traumatic osteoarthritis of the left knee, 
the service medical records show that the veteran sustained a 
moderately, severe contusion of the left upper leg, lateral 
surface, when the motorcycle that he was riding struck a cart 
in December 1944.  X-rays of the left femur and knee region 
were indicated to have been negative.  The diagnosis was 
moderately severe contusion of the left thigh.  The report of 
a VA (fee basis) examination conducted in November 1998 
included a diagnosis of post-traumatic osteoarthritis of the 
left knee.  X-rays of the left knee, associated with the 
November 1998 VA (fee basis) examination showed 
osteoarthritis of the knee.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In light of the recently enacted law, the veteran's 
statements and the medical evidence of record, the Board 
concludes that this claim must be remanded for further 
development, to include affording him appropriate VA 
examinations, in which the examiner(s) offers an opinion, 
subsequent to his or her review of the record, as to whether 
it is as least as likely as not that the veteran currently 
has any chronic prostatitis and post-traumatic osteoarthritis 
of the left knee that can be reasonably be attributed to his 
period of service.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Pearlman v. West, 11 Vet. App. 443 (1998).

Moreover, prior to having the veteran undergo further 
evaluation, the RO should obtain and associate with all 
outstanding pertinent treatment records, so that the 
examiner's review of the veteran's pertinent medical history 
is an informed one.  The record reflects that the veteran has 
received outpatient treatment at the VA Medical Center (VAMC) 
in Durham, North Carolina, and Rocky Mount Urology 
Associates, PA, in Rocky Mount, North Carolina.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Such records may also contain diagnostic studies 
or clinical findings that may be determinative in the 
disposition of this claim.

In this regard, the Board recognizes that the RO did attempt 
to secure medical records from VAMC, Durham, from January 
1980 on, in view of the veteran's statement regarding 
treatment for a left knee disorder in the mid-1980s.  However 
the only records received from that facility were dated in 
the 1990s.  There is no explanation of the failure to supply 
the requested records.  If such are not available, for 
whatever reason, such should be documented, as should 
whatever steps were taken by the VAMC to locate these 
records, in order to comply with VA's duty to assist.  

In addition to the foregoing, the veteran's representative 
has identified an additional issue to be considered by the 
Board.  In the May 1999 rating action, the RO also denied 
service connection for a chronic hip disorder.  The veteran 
was notified of this decision and of his appellate rights in 
a letter dated on May 19, 1999.  The veteran filed a Notice 
of Disagreement (NOD) as to this issue on May 25, 1999.  A 
SOC as to this issue was furnished to the veteran (and his 
representative) in October 1999.  In written argument dated 
on June 2, 2000, the veteran's accredited representative 
offered argument in support of the veteran's claim regarding 
a chronic right hip disorder.

However, VA regulations provide that a Substantive Appeal to 
the Board must be filed within 60 days from the date that the 
RO mails the SOC to the appellant, or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  See 38 C.F.R. § 20.302 (2000); see also, 
38 U.S.C.A. § 7105 (b)(2), (d)(1) (West 1991). Under the 
circumstances of this case, it does not appear that the 
veteran timely perfected an appeal of the issue concerning 
his entitlement to service connection for a chronic right hip 
disorder.

If the veteran has not submitted a timely Substantive Appeal, 
the Board has no jurisdiction to consider the issue on the 
merits.  Here, however, the RO has not considered the issue 
of the timeliness of the Substantive Appeal and the Board may 
not do so in the first instance because the veteran has not 
had the opportunity to offer evidence and argument on this 
issue.  See Marsh v. West, 11 Vet. App. 468 (1998); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also VAOPGCPREC 9-99 
Aug 18, 1999 (1999).

Accordingly, the Board hereby REMANDS these matters to the RO 
for the following actions:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment and 
evaluation from the VAMC in Durham, North 
Carolina, since January 1980 and from 
Rocky Mount Urology Associates, PA, in 
Rocky Mount, North Carolina since 
November 1999; as well as from any other 
source or facility identified by the 
veteran.  In this regard, if records 
compiled in the 1980s cannot be located, 
or are otherwise unavailable, the 
appropriate custodian of such records 
must state that the records cannot be 
located and that he or she does not know 
where to obtain them.

2.  In addition, the veteran should be 
asked to provide the names and addresses 
of all physicians or medical care 
providers who treated him for any chronic 
prostatitis and left knee disorder since 
his separation from service.  Copies of 
pertinent medical records should be 
requested from each source adequately 
identified by the veteran.

3.  It is essential that the search for 
additional records be fully documented in 
the claims file.  If any requested 
records are unavailable, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

4.  The RO should contact the veteran and 
provide him another opportunity to submit 
information about all post service 
treatment and examinations, private and 
VA, that he has received related to 
chronic prostatitis and post-traumatic 
osteoarthritis of the left knee.  He 
should be asked to provide a detailed 
history of his employment, including the 
names and addresses of his employers, 
since his separation from service so that 
any employment examinations, or evidence 
relating to any workers' compensation or 
insurance claims can be obtained.  The RO 
should then attempt to obtain copies of 
all records, not already included in the 
claims folder, referable to any 
identified treatment and associate these 
records with the veteran's claims file.  
Any authorization necessary for the 
release of additional documents shall be 
obtained from the veteran.

5.  After all the development requested 
above has been undertaken, with 
unsuccessful attempts fully documented, 
the RO should arrange for the veteran to 
undergo appropriate VA examinations to 
determine the nature and etiology of any 
ascertainable chronic prostatitis and 
post-traumatic osteoarthritis of the left 
knee.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies should be accomplished, 
and all clinical findings must be 
reported in detail.  Following 
examination of the veteran and review of 
his pertinent medical history, it is 
requested that the examiner render an 
opinion as to whether it is as least as 
likely as not that the veteran currently 
has chronic prostatitis and/or post-
traumatic osteoarthritis of the left knee 
that can be medically attributed to his 
period of service, to include any 
injuries sustained in service or 
symptomatology reported therein.  
Additionally, while the veteran's history 
should be reviewed, careful attention 
should be directed to the findings 
contemporaneously recorded in the service 
medical records and post-service period.

If the examiner is unable to answer, with 
a reasonable degree of certainty, any 
question posed herein, he or she should 
so indicate.  Otherwise, the complete 
rationale for all opinion expressed and 
conclusions reached should be set forth 
in a typewritten report.

6.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

8.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claims on 
appeal on the basis of all pertinent 
evidence of record (to include all that 
added to the record since the SSOC).  In 
so doing, the RO should weigh each item 
of evidence, and determine the veteran's 
credibility when matched against the 
medical records, lay statements, etc.  
The RO should also adjudicate whether the 
veteran has submitted a timely 
substantive appeal with respect to his 
claim for service connection for a 
chronic hip disorder.

The RO should provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

9.  If any benefit sought by the veteran 
continues to be denied, the RO must 
furnish to him and his representative a 
SSOC and give him the appropriate 
opportunity to submit written or other 
argument in response thereto before his 
case is returned to the Board for further 
appellate consideration.  This should 
include a SSOC on the issue of the 
timeliness of his substantive appeal with 
respect to his claim for service 
connection for a chronic hip disorder, 
and provide an opportunity to offer 
evidence and argument with respect to 
that determination before the case is 
returned to the Board for further 
consideration.  The SSOC should contain a 
summary of the pertinent facts as well as 
the pertinent laws and regulations 
applicable to the proper filing of 
appeals.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 



